SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

714
TP 15-01940
PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF ASHLEIGH SCHWALLIE, PETITIONER,

                      V                              MEMORANDUM AND ORDER

NEW YORK STATE DIVISION OF HUMAN RIGHTS AND
BUFFALO CITY SCHOOL DISTRICT, RESPONDENTS.


LAW OFFICE OF LINDY KORN, PLLC, BUFFALO (CHARLES MILLER OF COUNSEL),
FOR PETITIONER.

CAROLINE J. DOWNEY, GENERAL COUNSEL, BRONX, FOR RESPONDENT NEW YORK
STATE DIVISION OF HUMAN RIGHTS.

GOLDBERG SEGALLA LLP, BUFFALO (KRISTIN K. WHEATON OF COUNSEL), FOR
RESPONDENT BUFFALO CITY SCHOOL DISTRICT.


     Proceeding pursuant to Executive Law § 298 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Erie County [Catherine R.
Nugent Panepinto, J.], dated November 16, 2015) to review a
determination of respondent New York State Division of Human Rights.
The determination dismissed petitioner’s complaint.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Same memorandum as in Matter of Figueroa v New York State Div. of
Human Rights (___ AD3d ___ [Sept. 30, 2016]).




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court